DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Status of Claims
Claim(s) 1 and 4-11 are pending in the application. Claim(s) 2-3 have been canceled.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaerulff (US 5881638) in view of Grae (US 5914255) in further view of Janovtchik (US 4160002)
As Per Claim 1, Kjaerulff discloses a plant for heat treating heat-sensitive fluid foodstuffs [abstract] comprising: 
 an infusion chamber [Fig. 1, #1], in which the fluid foodstuff is subjected to a heat treatment by a feeding of steam [Fig. 1, #3; Col. 2, Lines 65-67 “…The fluid to be treated is carried through tube 2 into infusion chamber 1, said fluid entering infusion chamber 1 in separate jets through a plurality of outlet openings 14 and 15 and meeting hot steam. The hot steam is injected through a circumferential steam distribution chamber 16....],
a fluid foodstuff inlet [Fig. 1 #2] connected to a plurality of openings [Fig. 1, #14 & #15] at the top of said infusion chamber [Fig. 1, #1] for creating a plurality of essentially downwardly directed separate fluid foodstuff jets [Col. 2, Lines 49-55; “the fluid to be treated is carried through tube 2 into infusion chamber said fluid entering infusion chamber 1 in separate jets through a plurality of outlet openings 14 and 15 and meeting hot steam…”],
 said infusion chamber [Fig. 1, #1] having a bottom section [refer to annotated Fig. 2, #I below] configured to collect the fluid foodstuff from said fluid foodstuff jets [Fig. 2, #14 & #15; Col. 3, Lines 25-27; “…the whey protein concentrate is carried through the plant while the temperature is controlled…”]; 
said bottom section [refer to annotated Fig. 1, #I below] having an outlet opening [Fig. 2, #18] at the bottom of said infusion chamber [Fig. 1, #1] for allowing said collected fluid foodstuff to exit said infusion chamber [Col. 3, Lines 7-12; “….The gear pump is of a conventionally known type and is connected to the outlet 18 of the infusion chamber…”; the reference discloses the heated milk (fluid foodstuff) is pumped into a centrifugal pump (Fig. 1, #6), which is placed in an order of operation sequence after the infusion chamber (1). Therefore, it is inherent that an outlet exists that would permit said fluid foodstuff to exist the infusion chamber]; 
 a pump [Fig. 1, #6] to pump the foodstuff from said outlet opening at said bottom of said infusion chamber [Fig. 2, #18; Claim 1; “A plant for treating heat-sensitive fluid foodstuffs….a positive-displacement pump directly connected to the outlet opening of the infusion chamber and connected to the inlet opening of the vacuum chamber for passing the fluid], the pump having an inlet [Col. 3, Lines 7-12; “…The gear pump is of a conventionally known type and is connected to the outlet 18 of the infusion chamber…”; the connection to the outlet would in turn create an inlet for the pump]
said outlet opening [Fig. 2, #18] being directly connected to the inlet of a pump [Col. 3, Lines 7-12; “…The gear pump is of a conventionally known type and is connected to the outlet 18 of the infusion chamber…”; the reference explicitly states that the pump is connected to an outlet of the infusion chamber, being that the outlet is part of the infusion chamber, and are thus directly connected to one another.], the pump [Fig. 1, #6] including a pump housing [the examiner is interpreting the outer surface of said pump to be the pump housing], wherein the bottom section [refer to annotated Fig. 2, #I below] is defined by a conical sidewall [refer to annotated Fig. 2, #II below] extending to the outlet [Fig. 1, #18] wherein the bottom section is defined by a conical sidewall extending to the outlet without changing an angle of the sidewall [refer to annotated Fig. 2, #II below], wherein said outlet opening [Fig. 2, #18] is an integral part of said bottom section [refer to annotated Fig. 2, #I below] and wherein said pump housing [the examiner is interpreting the outer surface of said pump to be the pump housing] is integral with said outlet [Fig. 2, #18; the outlet is necessary for the pump to perform the designated function of pumping a foodstuff to said outlet, as shown in the figures, and is thus, integral.( https://www.merriam-webster.com/dictionary/integral) ] [Fig. 2, #6; Col. 3, Lines 7-12; “…The gear pump is of a conventionally known type and is connected to the outlet 18 of the infusion chamber…”; as explained earlier, the outlet and the pump housing are both integral as clearly shown in the figure, and as the claim limitation deals with functional language, considering that the two components are integral, they would also be able (and as seen in the structure in the figure) to form said seamless transition.]

    PNG
    media_image1.png
    784
    484
    media_image1.png
    Greyscale

and a cooling jacket [Fig. 2, #17] surrounding said bottom section for cooling said bottom section [Fig. 2, #17], said cooling jacket [Fig. 2, #17], the cooling jacket being configured to cool both the bottom section and the pump [Col. 3, Lines 4-7 “A cooling jacket 17 is provided around the bottom of chamber 1, said jacket keeping the bottom of the infusion chamber cooled.”; the reference explicitly discloses that the cooling jacket keep the bottom of the chamber cooled, in which as shown in the drawings, said bottom includes the pump (6) as further evidenced in Claim 4 (“wherein the housing of the positive-displacement pump is cooled…”) ].
Kjaerulff does not explicitly disclose wherein the transition from said bottom section to said pump is seamless, wherein said transition has a smooth surface without any cracks or fissures; and 
said cooling jacket extending all the way down into said pump housing. 
Grae, much like Kjaerulff, pertains to a method for treating a biological organism in a medium. [abstract] 
Grae discloses wherein the transition [Fig. 5, #A below] from said bottom section [Fig. 5, #33] to said pump [Fig. 5, #36] is seamless [Fig. 5, #A below; as clearly shown in the figure, the transition from the bottom section (33 & 32) to the pump (36) is made of a continuous surface, with no visible cracks/seams, and is thus, seamless], wherein said transition [refer to Fig. 5, #A below] has a smooth surface without any cracks or fissures [refer to Fig. 5, #A below]. 

    PNG
    media_image2.png
    742
    653
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the transition as taught by Kjaerulff in view of the transition as taught by Grae to further include the transition from said bottom section to said pump is seamless, wherein said transition has a smooth surface without any cracks or fissures to ensure the proper displacement of foodstuff to the pump without leaking through any seams. 
Moreover, as stated in MPEP 2144.04(V)(B), “…In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983)…”. 
That is, in this instance, making the transition integral (without any seams) would have been ordinary to one with ordinary skill in the art for the benefit of avoiding leaking of foodstuff from said seams when being transferred to the pump. 
Kjaerulff nor Grae disclose said cooling jacket extending all the way down into said pump housing. 
Janovtchik, much like Kjaerulff, pertains to steam injector for use in food industries. [abstract]
Janovtchik discloses the cooling jacket [Fig. 1, #4 & #7] extending all the way down into said pump housing [Fig.1,  #8; Col. 1, Lines 65-70; “…The flash cooler is connected by a duct 5 to a condenser 6 and an outlet pipe 7 from the bottom of the flash cooler is connected to a pump…”]. 
Janovtchik discloses the benefits of the cooling jacket and pump in that it facilitates an improved heat treatment efficiency. [Col. 1, Lines 15-20]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a cooling jacket as taught by Kjaerulff in view of the cooling jacket as taught by Janovtchik to further include said cooling jacket extending all the way down into said pump housing to facilitate an improved heat treatment efficiency. [Col. 1, Lines 15-20]
As Per Claim 7, Kjaerulff discloses said pump is a positive displacement pump. [Claim 1, Line 7] 
As Per Claim 10, Kjaerulff discloses said pump is a gear pump. [Col. 2, Lines 26-28; “…It is particularly preferred that the positive-displacement pump is a gear pump…”]
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaerulff (US 5881638) in view of Grae (US 5914255) in further view of Janovtchik (US 4160002) in further view of Wagner (US 2012/0312419) 
As Per Claim 6, Kjaerulff discloses a feed conduit for feeding cooling fluid [Fig. 1, #4] to said cooling jacket [Fig. 2, #17; Par. 2, Lines 4-5; the reference discloses the tubes for feeding and removing liquid for cooling is connected to the bottom of the infusion chamber, which is where the cooling jacket is located. Therefore, it is inherent that the feeding and return conduit supply/remove cooling fluid to the cooling jacket since the cooling jacket is said to be located at the bottom of the chamber] and a return conduit [Fig. 1, #5]  for returning cooling fluid from said cooling jacket [Fig. 2, #17; Par. 2, Lines 4-5; the reference discloses the tubes for feeding and removing liquid for cooling is connected to the bottom of the infusion chamber, which is where the cooling jacket is located. Therefore, it is inherent that the feeding and return conduit supply/remove cooling fluid to the cooling jacket since the cooling jacket is said to be located at the bottom of the chamber], 
Kjaerulff does not disclose a portion of said feed conduit extending through said pump housing and connecting to said cooling jacket at a location inside said pump housing.
Wagner, much like Kjaerfulff, pertains to an apparatus for product heating of juices [liquid foodstuff. [Par. 2, Lines 1-3] 
Wagner discloses a portion of said feed conduit [Fig. 1, #25.1] extending through said pump housing [Fig. 22.1; it is inherent that a housing would be placed around the pump in order to keep it in position for operation and allow it to stay stationary] and connecting to said cooling jacket [Fig. 1, #20.1; the examiner is interpreting the circuit of coolant coming from the cooling cell (jacket) to all be inclusive of the cooling cell] at a location inside said pump housing [Fig. 22.1] 
Wagner discloses the benefits of feeding conduit extending into a pump (as the pump, much like the prior arts, would function the same as they all deal with pumping fluid substances) as it allows for the coolant to be reused which would allow for continuous operation. [Par. 41, Lines 7-9] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify Kjaerfluff’s teachings of a connection between the pump housing and feeding conduit in view of the pump housing and feeding conduit as taught by Wagner to further include disclose a portion of said feed conduit extending through said pump housing and connecting to said cooling jacket at a location inside said pump housing to allow for the coolant to be reused which would allow for continuous operation. [Par. 41, Lines 7-9]
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kjaerulff (US 5881638) in view of Grae (US 5914255) in further view of in further view of Janovtchik (US 4160002) in further view of Dernedde (US 4398867).
As Per Claim 4, Kjaerulff discloses the outlet of said bottom section is connected directly to the inlet of said pump housing to form a seamless transition.  [Claim 1; “…a positive-displacement pump directly connected to the outlet opening of the infusion chamber and connected to the inlet opening of the vacuum chamber…”]
Kjarulff does not disclose an outlet is welded directly to the inlet of said pump housing [Fig. 1, #3b] to form a seamless transition. 
Dernedde, much like Kjarulff, pertains to a casing for a centrifugal pump for delivery of highly pressurized hydraulic fluids. [Par. 2, Lines 1-2]
Dernedde discloses disclose an outlet [Fig. 1, #4a] is welded directly [Fig. 1, #3; the reference discloses a welded seam] to the inlet of said pump housing [Fig. 1, #3b] to form a seamless transition. 
Dernedde discloses the benefits of said welded connection in that by providing a welding connection normal to the axis of the tubular element, the welding connection can be readily formed again in the need of repairing through automatic welding equipment. [Col. 2, Lines 55-60] Furthermore, with a welded connection, it provides a stable fluid communication to the pump. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the welded connection of an outlet of a pipe to the inlet of the pump as taught by in the system of Dernedde in the system of a connection between an outlet of the bottom section to the inlet of pump  , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable to the welding connection can be readily formed again in the need of repairing through automatic welding equipment. [Col. 2, Lines 55-60] as well as providing a stable fluid communication to the pump. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kjaerulff (US 5881638) in view of Grae (US 5914255) in further view of Janovtchik (US 4160002) n further view of Dernedde (US 4398867) in further view of Stevenson (US 4321862)
As Per Claim 5, Kjaerulff discloses said bottom section [Fig. 2, #17] has walls that are connected to an upwardly projecting flange or ridge of said pump housing [refer to annotated Fig. 2, #A below] 

    PNG
    media_image3.png
    889
    656
    media_image3.png
    Greyscale

Kjaerulff does not disclose that the walls are welding to an upwardly projecting flange or ridge of the pump housing. 
Dernedde, much like Kjarulff, pertains to a casing for a centrifugal pump for delivery of highly pressurized hydraulic fluids. [Par. 2, Lines 1-2]
Dernedde discloses a tubular element [Fig. 1, #4] is welded [Fig. 1, #3; the reference discloses a welded seam] to an upwardly projecting flange or ridge of said pump housing [Fig. 1, #2a]
Dernedde discloses the benefits of said welded connection in that by providing a welding connection normal to the axis of the tubular element, the welding connection can be readily formed again in the need of repairing through automatic welding equipment. [Col. 2, Lines 55-60] Furthermore, with a welded connection, it provides a stable fluid communication to the pump. 
Dernedde does not disclose a wall welded to an upwardly projecting flange or ridge of said pump housing.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the welded connection between a tubular element and the pump housing as taught by in the system of Dernedde in the system of a connection between a wall and an upwardly projecting flange or ridge of a pump housing. , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable to the welding connection provide a stable fluid communication between the pump and the chamber.  


    PNG
    media_image3.png
    889
    656
    media_image3.png
    Greyscale

Neither Kjaerulff nor Dernedde disclose the walls are steel. 
Stevenson, much like Kjaerfullf, pertains to a batch method and an apparatus for treating foodstuffs with liquids. [abstract] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the combination of Kjaerulff and Derendde’s teachings of walls welded to a projecting flange or ridge of a pumping house in view of Stevenson’s teachings of walls being made out of steal since steel has a high temperature corrosion rate, which would be able to facilitate the passage of high temperature liquids, as already well known in the art. [https://en.wikipedia.org/wiki/Stainless_steel] 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kjaerulff (US 5881638) in view of Grae (US 5914255) in further view of Janovtchik (US 4160002) in further view of Jenses (US 5727452)
As Per Claim 8, Kjaerulff discloses all limitations of the invention except said pump is a centrifugal pump. 
Jensen, much like Kjaerulff, pertains to a plant for continuously sterilizing fluids. [abstract] 
Jensen discloses except said pump [Fig. 1, #8] is a centrifugal pump. [Col. 2, Lines 56-57]
Jensen discloses the benefits of the pump being a centrifugal pump in that is ensures that the sterilized milk is kept at a relatively high pressure in such a manner that makes it possible for the steam to be absorbed in the milk. [Col. 3, Lines 33-35]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Kjaerfulff’s teachings of a pump in view of Jensen’s teachings of a pump to further include the pump is a centrifugal pump to ensure that the sterilized milk (liquid foodstuff) is kept at a high enough pressure so that steam can be absorbed. [Col. 3, Lines 33-35]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kjaerulff (US 5881638) in view of Grae (US 5914255) in further view of Janovtchik (US 4160002) in further view of Dernedde (US 4398867) in further view of Rijpkema (US 4608006).
As Per Claim 9, Kjaerulff discloses all limitations of the invention except wherein said bottom section is releasably connected to said upper section. 
Rijpkema, much like Kjaerulff, pertains to a an apparatus dealing with cheese, in which said apparatus has removable cylinders to make cleaning easier. [abstract] 
Rijpkema discloses said bottom section [Fig. 1, #1] is releasably connected to said upper section [Fig. 1, #8; abstract, lines 13-16; the reference discloses that the cylinders (upper section) is removable from the tunnel (bottom section). Therefore, since the bottom section would not be couples to the cylinders (upper section) at the moment of said cylinders being released, the bottom section would then be released from the cylinders (upper section), therefore making them releasably connected to the cylinders (upper section). 
Rijpkeme discloses the benefits of having the bottom section releasably connected to the upper section in that it the apparatus becomes cheap to make and maintain as well as easy to clean. [abstract; lines 9-11]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Kjareulff’s bottom section in view of the connection of the bottom section and upper section as taught by Rijpkeme to further include said bottom section is releasably connected to said upper section to make the cleaning process easier. [abstract, lines 9-11] 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kjaerulff (US 5881638) in view of Grae (US 5914255) in further view of Janovtchik (US 4160002)in further view of Dernedde (US 4398867) in further view of Davinson (US 5215778).
As Per Claim 11, Kjaerulff discloses all limitations of the invention except said pump is a lobe pump. 
Davinson, much like Kjaerulff, pertains to an apparatus to process food items such as fat-free cheese. [Col. 1, Lines 15-20] 
Davinson discloses said pump is a lobe pump. [Col. 12, Lines 6-10] 
Davinson discloses the benefits of the pump being a lobe pump in that the design of the lobe pump is capable of pumping material through a steam infuser which is operated at a pressure above atmospheric pressure. [Col. 12, Lines 5-9] 
Therefore, it would have been obvious to modify the pump as taught by Kjaerulffin in view of the pump as taught by Davinson to further include the pump being a lobe pump to be able to pump a the foodstuff at a pressure above atmospheric pressure. [Col. 12, Lines 6-9]
Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered. 
Applicant asserts that Kjareulff includes a cooling jacket to “keep the of bottom of the infusion chamber cooled” and that there is no teaching or suggestion that accurate control can be maintained when the pump and plant are cooled by a cooling jacket that is joined or otherwise linked, and that the infusion plant in which the bottom section of the infusion chamber and pump housing are integral. 
The examiner respectfully disagrees. As stated in the Office Action, the claim recites “wherein said outlet opening is an integral part of said bottom section…” and as clearly stated in the action, said bottom section is necessary for the function as the unit as a whole, and is thus integral with the infusion plant. 
Applicant asserts that Grae’s pump is not connected seamless but connected via an outlet pipe. The examiner respectfully disagrees, as Grae discloses that, as stated in Applicant’s remarks, “…milk 58 contacts the conical neck 33 of the reactor and pools 34 at the lower portion, and is withdrawn through outline line 35, through pump 36…” [Col. 16, Lines 53-55], however, Applicant states that it is connected via an outlet pipe, which is nowhere stated in the cited portion or the reference does it disclose that said outline is a separate outlet pipe as asserted by Applicant. As clearly shown in the figure, the transition from the bottom section (33 & 32) to the pump (36) is made of a continuous surface, with no visible cracks/seams, and is thus, seamless.
Applicant further asserts that Janovtchik does not describe that the reactor having a pump that is directly attached to the reactor, and further asserts that “the skilled artisan would recognize that the flash cooler 4 and the outlet pipe 7 are connected by what appears to be a joint, which means that there cannot be a continuous cooling jacket present.” 
The examiner respectfully disagrees. The claim limitation that has been read on by Janovtchik is “…the cooling jacket extending all the way down into said pump housing [Col. 1, Lines 65-70; “…The flash cooler is connected by a duct 5 to a condenser 6 and an outlet pipe 7 from the bottom of the flash cooler is connected to a pump (emphasis added)…”]. Nowhere in the recited claim limitation regarding Janovtchik does it recite that the cooling jacket be continuous, as asserted by Applicant. Rather, the prior art, as shown above, explicitly discloses that the flash cooler is directly connected to the pump. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761